Citation Nr: 0722638	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for amblyopia.

2.  Entitlement to service connection for a throat condition.  

3.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston, Texas.  In August 2003, the RO denied the veteran's 
claim of entitlement to service connection for a throat 
condition.  In September 2004, the RO granted service 
connection for bilateral hearing loss, evaluated as 
noncompensable.  In June 2005, the RO denied service 
connection for amblyopia.  

A review of the veteran's two substantive appeals, received 
in August 2006, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  
However, in March 2007, the veteran's representative 
submitted a statement to the effect that the veteran desired 
to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2006).  Accordingly, the Board will proceed 
without further delay.

The issue of service connection for amblyopia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a throat condition that is 
related to his service.

2.  The veteran is shown to have no worse than level III 
hearing in his left ear and level II hearing in his right 
ear.  




CONCLUSIONS OF LAW

1.  A throat condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  The criteria for a compensable evaluation for service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Throat condition

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

The veteran argues that he has a throat condition as a result 
of his service.  Specifically, he asserts that he has a 
throat condition as a result of exposure to chemicals, to 
include gas, during service, and that his military occupation 
specialty required him to come into contact with a variety of 
chemical agents.  See veteran's substantive appeal, received 
in September 2006.  

The veteran's medical records are negative for any 
complaints, finding or diagnosis of a throat condition.  His 
separation examination report, dated in October 1968, shows 
that his mouth and throat were clinically evaluated as 
normal.   

A letter from a VA official, dated in February 1999, states 
that the veteran had been selected from a group of Army 
veterans who served in a chemical MOS (military occupation 
specialty) during the Vietnam era, and that he was requested 
to participate in a telephone interview to learn more about 
the relationship between military service and the health of 
veterans.  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1977 and 2006.  
This evidence shows that the veteran was treated on a few 
occasions for complaints that included a sore throat, and a 
"scratchy" throat.      

The Board finds that the claim must be denied.  The veteran's 
service medical records are negative for any evidence of a 
throat condition.  Furthermore, under 38 U.S.C.A. § 1110, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the private medical records show that 
the veteran was occasionally treated for complaints that 
included a sore throat.  However, these complaints occurred 
in association with symptoms such as cough, "flu symptoms," 
"ears ringing," and nausea, and the only relevant diagnosis 
was "allergy."  There is no competent evidence of record 
showing that the veteran suffers from a throat condition; or 
that a throat condition, if present, is related to his 
service, to include as due to exposure to gas or chemicals.  

The Board has considered the written testimony of the 
veteran.  Although a lay person is competent to testify as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Initial Evaluation - Bilateral Hearing Loss

In September 2004, the RO granted service connection for 
bilateral hearing loss, evaluated as noncompensable (0 
percent disabling), with an effective date for service 
connection of May 6, 2003.  The veteran has appealed the 
issue of entitlement to an initial compensable evaluation.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A VA examination dated in January 2004 contains audiometric 
findings that revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
10
10
70
LEFT
N/A
10
5
55
65

These results show an average decibel loss of 27.5 in the 
right ear and 33.75 in the left ear (the Board notes that 
although the report lists somewhat lower average decibel 
losses for each ear, the figures in the report include the 
findings at 500 Hertz, which are not used according to VA 
regulation).  See 38 C.F.R. § 4.85(d)).  Speech recognition 
ability was 96 percent, right ear, and 92 percent, left ear.  

An audiological examination report from Corpus Naval Station, 
dated in October 2005, indicates that the examination was 
performed on October 28, 2005.  However, this examination is 
not adequate for rating purposes because it does not appear 
that it included a Maryland CNC speech discrimination test.  
See 38 C.F.R. § 4.85(a).

Documents associated with an audiological examination from 
QTC, dated in February 2006, indicate that the examination 
was performed on February 23, 2006.  This evidence contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
30
70
LEFT
N/A
20
20
55
70

These results show an average decibel loss of 35 in the right 
ear and 41.25 in the left ear (the Board again notes that 
although the report lists a slightly lower average decibel 
loss for the left ear, the figures in the report appear 
include the findings at 500 Hertz, which are not used 
according to VA regulation.  See 38 C.F.R. § 4.85(d)).  
Speech recognition ability was 84 percent, right ear, and 80 
percent, left ear.  The diagnosis was bilateral hearing loss.  

The January 2004 report shows that the veteran had level I 
hearing in his right ear, and level I hearing in his left 
ear.  See 38 C.F.R. § 4.85. As such, a compensable rating is 
not warranted based on this report.  Id., Tables VI and VII.  
The February 2006 QTC reports show that the veteran had level 
II hearing in his right ear, and level III hearing in his 
left ear.  These findings also show that the criteria for a 
compensable rating are not met.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  In reaching this 
decision, the Board emphasizes that service-connected hearing 
impairment disability ratings are derived by a mechanical 
application of the rating schedule.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2003 (service connection 
for hearing loss), June 2005 (service connection for a throat 
condition), and February 2006 (higher initial evaluation for 
hearing loss), the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of the type of information and evidence necessary to support 
his claims.  The RO's letters informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With regard to the claim for service connection for a throat 
disorder, the June 2005 VCAA letter was sent after the 
adjudication of the claim.  However, any defect with respect 
to the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  These actions by the veteran and his 
representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights has been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  For these reasons, the timing of the VCAA notice 
was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

Since the claim for service connection for a throat condition 
is denied, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.  

With regard to the claim for a higher initial evaluation, the 
Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

The Court stated that once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional § 5103(a) 
notice.  Id. at 493.  While the veteran has not claimed that 
VA has not complied with the notice requirements of the VCAA, 
§ 5103(a) and § 3.159(b)(1) are no longer applicable in the 
instant case.  Service connection was granted in September 
2004, a disability rating was assigned, and an effective date 
was established.  Therefore the veteran's claim was 
substantiated as of September 2004.  Any error in failing to 
provide §5103(a) notice could not be prejudicial to the 
veteran because the purpose of §5103(a) notice is to provide 
notice of what is required for the veteran to substantiate 
his claim, and here, his claim has been substantiated.  See 
Id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in September 2004, and the August 2006 statement of 
the case.  The veteran was afforded the opportunity for a 
hearing, and a hearing was scheduled, but he withdrew his 
request for a hearing.    
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  With regard to the claim for a 
higher initial rating for hearing loss, the veteran has been 
afforded examinations.  With regard to the claim for service 
connection for a throat condition, although the veteran has 
not been afforded an examination, and an etiological opinion 
has not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for an 
examination and/or an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the veteran is 
not shown to have received treatment for, or a diagnosis of, 
the claimed condition during service, the claimed condition 
is not currently shown, and the claims file does not 
currently contain competent evidence showing that the claimed 
condition is related to his service.  The Board therefore 
finds that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for a throat condition is 
denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


REMAND

The veteran argues that he amblyopia as a result of his 
service.  Specifically, he asserts that he has amblyopia as a 
result of exposure to chemicals, to include gas, during 
service.  See veteran's substantive appeal, received in 
September 2006.  

The veteran's service medical records include an entrance 
examination report, dated in September 1966, which shows that 
his eyes, ophthalmoscopic (examination), pupils, and ocular 
motility were all clinically evaluated as normal.  This 
report, as well as an associated eye consultation report, 
also dated in September 1966, show that the veteran was found 
to have uncorrected vision of 20/300 O.D. (right eye) and 
20/20 O.S. (left eye), corrected vision of 20/100 (right 
eye), and it was noted that he was qualified for induction.  
The entrance examination report notes myopia and hyperopia.  

A service medical report, dated in May 1967, notes VA (visual 
acuity) with a prescription of 20/300 (O.D./right eye) and 
20/15 (O.S./left eye).  The report indicates that the veteran 
wanted verification of amblyopia, that he was amblyopic, and 
that his best visual acuity in his right eye with 
prescription was 20/200.  

The veteran's separation examination report, dated in October 
1968, shows that his eyes, ophthalmoscopic (examination), 
pupils, and ocular motility were all clinically evaluated as 
normal.  Distant vision was noted as 20/200 (right eye) and 
20/200 (left eye).  The report notes hyperopic astigmatism.  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1977 and 2006.  
This evidence includes reports from Victoria Eye Center 
(VEC), dated between 2001 and 2004, which contain multiple 
findings and impressions of "amblyopia - O.D."  A November 
2004 statement from a VEC optometrist shows that the veteran 
was noted to have amblyopia, and that this was a condition in 
which the eye would not correct to 20/20 vision "for 
whatever reason."  The report notes that the veteran's right 
eye was much more farsighted than his left eye, and that 
although he had had LASIK surgery, this surgery was unable to 
correct amblyopia "as is almost anything else."  

A report from Richard Avila, Jr., O.D., dated in May 2005, 
notes that the veteran reported a history of myopia O.U. 
(both eyes) that was not due to injury.  On examination, the 
veteran had uncorrected vision of 20/200 (right eye) 
(corrected to 20/70), and 20/30 (left eye) (corrected to 
20/20).  The examiner noted that the veteran's refractive 
error had been changed status post his LASIK  surgery, and 
that the objective factors relating to his condition were 
therefore difficult to discern.  The diagnosis was amblyopia 
O.D.  

The RO denied the veteran's claim on the basis that amblyopia 
is a congenital or developmental defect.  See 38 C.F.R. 
§ 3.303(c), 4.9.  A remand is required for a medical opinion 
on this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
opthalmology examination.  The claims file 
must be made available to and reviewed by the 
doctor.    

The doctor should state whether the veteran's 
amblyopia is either (a) acquired in nature; 
or (b) a congenital or developmental defect.  

If the amblyopia is acquired in nature, the 
doctor should state whether it is at least as 
likely as not that it had its onset during 
active service or is related to any in-
service disease or injury.

If the amblyopia is more properly 
characterized as a congenital or 
developmental defect, the doctor should state 
whether it was subject to any superimposed 
disease or injury during service.

A rationale for any opinion expressed should 
be provided.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC)and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


